Citation Nr: 9909029	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a rectal disorder, 
characterized as diverticulosis or diverticulitis.

2.  Entitlement to service connection for degenerative disk 
disease of the lumbar spine.

3.  Entitlement to service connection for a chronic ear 
disorder.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.

6.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.

7.  Entitlement to a compensable evaluation for a duodenal 
ulcer.

8.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

9.  Entitlement to a compensable evaluation for tinnitus.

10.  Entitlement to a compensable evaluation for Peyronie's 
Disease.

11.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the issues on appeal.  The veteran, who 
had active service from June 1975 to September 1995, as well 
as prior active service, appealed those decisions.

Initially, the veteran's claim for service connection for a 
heart disorder and his claims for compensable evaluations for 
bilateral knee disorders are discussed in the REMAND portion 
of this decision following the ORDER below.  

In addition, the Board notes that the veteran has strenuously 
asserted that he has a hiatal hernia and carpal tunnel 
syndrome that should be service connected.  In particular, 
the Board notes a VA Form 9 received by the RO in January 
1998 about these issues, and indeed the veteran went into 
great detail about a hiatal hernia and its onset during 
service.  As the RO has not yet had the opportunity to 
adjudicate these claims for service connection, the Board 
refers them to the RO for appropriate action.

Finally, the Board notes that two issues developed for 
appellate review, entitlement to service connection for 
arthritis of the left and right shoulders, are no longer 
before the Board, as a November 1997 hearing officer's 
decision granted service connection for each.


FINDINGS OF FACT

1.  The veteran had complaints of rectal pain during active 
service, and in October 1996 a VA examiner identified 
inflamed diverticulitis as the cause of his rectal pain.

2.  The veteran reported low back pain at the time of his 
June 1995 retirement examination, and in December 1995, a VA 
examiner established that the cause of low back pain was 
degenerative disk disease.

3.  The veteran does not currently have a chronic ear 
disorder.

4.  The veteran is not currently seeking clinical treatment 
for his service connected duodenal ulcer.

5.  The veteran is not anemic, nor does he suffer from 
malnourishment or nausea.

6.  The veteran exhibits level III hearing in the right ear 
and level IV hearing in the left ear.

7.  The veteran's tinnitus is the result of in-service 
exposure to acoustic trauma.

8.  The Peyronie's Disease has resulted in a loss of erectile 
power.

9.  The veteran's headaches are not prostrating.


CONCLUSIONS OF LAW

1.  Diverticulosis and diverticulitis were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  Degenerative disk disease of the lumbar spine was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran's claim for service connection for a chronic 
ear disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.114, Diagnostic Code 
7305 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87, 
Diagnostic Code 6101 (1998).

6.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 6260 (1998).

7.  The criteria for a 20 percent evaluation for Peyronie's 
Disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7522 
(1998).

8.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8199-8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the following reasons and bases, the Board finds that the 
evidence supports the veteran's claims for service connection 
for a rectal disorder, characterized as diverticulosis or 
diverticulitis, and for degenerative disk disease.  However, 
the Board also finds that the veteran's claim for service 
connection for a chronic ear disorder is not well grounded, 
and must be denied on this basis.  

A.  Diverticulosis/Diverticulitis

The veteran's service medical records reflect that in March 
1989 the veteran had complaints of rectal pain and discomfort 
with bowel movements.  His June 1995 retirement examination 
report records that the veteran then had complaints of 
occasional rectal pain, but external hemorrhoids were not 
then present.

In December 1995, shortly after his September 1995 
retirement, the veteran was provided a VA examination.  The 
veteran reported low abdominal and rectal cramping and 
discomfort for the past year and a half, which intensified 
after having a bowel movement.  The veteran did not have 
external hemorrhoids, and sphincter tone was described as 
quite tight.  That examiner stated that based upon the 
veteran's complaints, he suspected some sort of rectal 
tenesmus.

In February 1996, an air contrast colon study provided by the 
VA showed scattered diverticulosis.  In July 1996, the 
veteran offered sworn testimony in support of this claim for 
service connection.

In October 1996, the veteran was again provided a VA 
examination.  The veteran again stated that he had rectal 
pain two to four times monthly, and that bowel movements were 
difficult.  Objectively, the veteran did not have masses on 
his rectum, and his current weight was 190 pounds.  The 
veteran was not anemic, nor was he malnourished.  The 
examiner stated that the cause of the veteran's rectal pain 
was inflamed diverticulitis that resulted from 
diverticulosis.  

In light of the above, the Board finds that service 
connection is warranted for a rectal disorder characterized 
as either diverticulosis or diverticulitis.  In this regard, 
the veteran was noted to have complaints of rectal pain at 
the time of his June 1995 retirement examination.  Further, 
the examiner who performed the October 1996 VA examination 
identified inflamed diverticulitis as the cause of the pain, 
which had continued intermittently since the veteran's active 
service.  Thus, looking at the above medical evidence in 
context, the Board finds that a rectal disorder characterized 
as either diverticulosis or diverticulitis had its onset 
during service, and that service connection is warranted.

B.  Degenerative Disk Disease

Service medical records reveal that in May 1980, the veteran 
had complaints of low back pain, which the veteran related 
had continued for the previous year.  In January 1989 the 
veteran was dragged along the ground as a result of a 
parachute accident, injuring his abdomen.  

In June 1995, the veteran was provided a retirement 
examination.  At that time, the veteran reported periodic low 
back pain, which the examining physician noted to have had no 
sequelae.  While the veteran's spine was objectively noted to 
be normal, he was noted to have degenerative joint disease of 
the cervical spine.

In December 1995, the veteran was provided a VA examination.  
The veteran related a 1980 injury to his back due to heavy 
lifting.  Objectively, the veteran's posture was described as 
normal, with an absence of kyphosis and truncal lumbar 
sclerosis.  Tenderness in the lumbar paraspinal muscles was 
absent.  Range of motion was characterized as within normal 
limits, but pain on forward flexion was noted.  X-rays noted 
very mild diffuse degenerative disc disease and possible old 
trauma to the interspinous ligament at the L2 level.  History 
of back injury with low back pain and strain was diagnosed by 
the examiner.  

In July 1996, the veteran was afforded a hearing before an RO 
hearing officer, but did not offer testimony on this 
disorder.

In light of the above medical evidence, the Board finds that 
the evidence is in relative equipoise as to whether the 
veteran's degenerative disc disease is a result of active 
service.  In this respect, while an explicit medical nexus 
has not been offered between degenerative disc disease and 
the veteran's service or any injury incurred therein, the 
Board does note that the examiner who performed the December 
1995 VA examination did find that the veteran's low back pain 
was linked to the veteran's in-service injury.  Further, at 
the time of the veteran's retirement examination in June 
1995, periodic low back pain was noted.  Ultimately, 
degenerative disc disease, as well as old trauma to the 
interspinous ligament at the L2 level, was noted by X-ray 
within only a few months after the veteran retired from 
active service.  Thus, looking at the medical evidence in 
context, the Board finds that a medical professional found a 
nexus between the veteran's complaints of low back pain and 
an in-service injury, and that X-ray evidence noted the 
presence of two underlying lumbar spine disorders.  As such, 
the Board finds that service connection for degenerative 
joint disease is warranted, resolving any reasonable doubt in 
his favor.  38 C.F.R. § 3.102 (1998).  





C.  Chronic Ear Disorder

The veteran's central contention, summarized in a substantive 
appeal received in May 1996, is that he has a chronic ear 
disorder that is the result of or aggravated by the use of 
hearing aids used to treat his service connected bilateral 
hearing loss.  

A May 1994 service medical record noted that the veteran 
reported that he had a reaction to the lengthy use of hearing 
aids, and that he had received treatment for otitis.  An 
October 1994 service medical record noted that the veteran 
again reported that he was unable to use his hearing aids 
full time secondary to tenderness, soreness and itching in 
his ears.  An allergic reaction was suspected, and his 
hearing aids were to be recased using hypoallergenic 
material.  A January 1995 service medical record does record 
the presence of an ear infection.

As part of this current claim for service connection, the RO 
afforded the veteran a VA audio-ear examination in December 
1995.  The veteran's history of bilateral hearing loss was 
noted, and the veteran related a history of otitis media.  
Objectively, the veteran's auricles were normal, and his 
canals were clear.  His tympanic membranes were intact, and 
his hearing impairment was noted.  While bilateral hearing 
loss was noted, no other ear disease was diagnosed.

In July 1996, the veteran was provided a hearing before an RO 
hearing officer.  The veteran testified that he has had ear 
infections that he attributed to his use of hearing aids.  
The veteran continued that he is unable to wear hearing aids 
for an extended period of time as a result of moisture 
buildup, and because his ears became sore.  The veteran 
further stated that he had not yet arrived on a schedule in 
which to wear his hearing aids, which he admitted made a 
positive difference in hearing.

In October 1996, the veteran was again provided a VA audio-
ear examination.  The veteran's service-connected tinnitus 
and hearing loss were reviewed by history.  The veteran wore 
hearing aids in both ears, and cerumen in the canals of both 
the right and left ears was noted, precluding view of the 
tympanic membranes.  Neither an active ear disease nor an 
infectious disease of the middle or inner ear was present.  

In light of the above evidence, the Board finds that the 
veteran's claim for service connection for a chronic ear 
disorder is not well grounded, and must be denied on this 
basis.  In this respect, in the absence of evidence of a 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Looking at the above 
medical evidence, the Board would note that his service 
medical records do reflect that indeed the veteran had 
complaints about his ears as a result of extended use of 
hearing aids.  Service medical records did not discount the 
veteran's complaints, and in October 1994, the veteran's 
hearing aids were planned to be recased, and were deemed to 
be the cause of the veteran's ear complaints.  

Nonetheless, the most recent evidence of record does not 
reflect that the veteran has a chronic ear disorder.  
Notably, at the time of the two VA examinations, the veteran 
did not have any ear disease.  Such appears to reflect that 
the veteran does not have a chronic ear disorder.

As the veteran has not been shown to currently have a chronic 
ear disorder, the Board finds that the veteran's claim is not 
well grounded, and must be denied on this basis.

In doing so, the Board notes that it has not been made aware 
of any outstanding evidence which could serve to well ground 
the claim.  In any event, the VA has no duty to assist in the 
absence of a well-grounded claim.  Epps, 126 F.3d at 1468; 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  Finally, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the benefit sought.  38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).



II. Evaluations of Service Connected Disabilities

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, (U.S. Vet. App. No. 
96-947, January 20, 1999).  In the latter event, the Court, 
citing the VA's position, held that "staged" ratings could 
be assigned, in which separate ratings can be assigned for 
separate periods of time based on the facts found.  This is a 
somewhat different view than that found in Francisco, in 
which the Court held that the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In that case, however, an increased rating was at 
issue.

In February 1996, the RO granted service connection for 
chondromalacia of the right and left knees, a duodenal ulcer, 
bilateral hearing loss, tinnitus, Peyronie's Disease and for 
headaches.  The veteran filed timely appeals of the various 
evaluations the RO assigned to each of these disorders, and 
this appeal followed.  Looking at the above, the Board notes 
that the veteran's claims fall squarely under the Fenderson 
analysis, and thus the possibility of a staged evaluation for 
each evaluation can be, and indeed, must be, addressed.






A.  Duodenal Ulcer

The veteran's retirement examination report dated June 1995 
noted a history of an ulcer in 1972, and that he has had 
chest pain secondary to such since then.  As a result of his 
claim for service connection, the veteran was afforded a VA 
general medical examination in December 1995.  The veteran 
reported that he had upper abdominal pain after running a 
quarter mile or so, and that he had pain about twice a week.  
Slight relief with antacids was also reported.  The veteran 
denied vomiting, and he was not anemic.  Hematemesis and 
melena were also absent.  The veteran then weighed 211 pounds 
and stood 70.75 inches high.  That examiner stated that the 
veteran's complaints really represented two types of 
disorders, one from running and one from epigastric pain.  In 
January 1996, the VA afforded the veteran an upper GI series, 
which reflected the presence of a small sliding hiatus hernia 
without any evidence of reflux.  An otherwise normal double 
contrast upper GI series was noted, with a normal duodenal 
bulb.  

In July 1996, the veteran was afforded a hearing before an RO 
hearing officer.  The veteran testified that he used antacids 
to control this disability, and that he had attacks several 
times a month, with some months worse than others.

In October 1996, the veteran was provided an examination of 
the intestines.  At that time the veteran weighed 190 pounds, 
and he reported that his maximum weight over the previous 
year was 225 pounds.  The veteran was not anemic, nor was he 
malnourished.  He denied nausea, but admitted to 
constipation.  He denied the use of laxatives to control 
constipation.  

The RO has found that the veteran's duodenal ulcers are not 
disabling to the degree to warrant a compensable evaluation 
under Diagnostic Code 7305.  In doing so, the RO relied on 
the provisions of 38 C.F.R. § 4.31 (1998), which states that 
when a schedule does not provide for a zero percent 
evaluation for a diagnostic code, a zero percent (that is, 
noncompensable) evaluation is to be assigned when the 
requirements for a compensable evaluation are not met.  The 
Board notes that 38 C.F.R. § 4.114, Diagnostic Code 7305, 
provides that a 10 percent evaluation is warranted for a 
mildly symptomatic duodenal ulcer, as exhibited by recurring 
symptoms once or twice a year.  A 20 percent evaluation is 
warranted for a moderately symptomatic duodenal ulcer, as 
exhibited by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  More severe 
symptomatology would necessarily lead to higher evaluations.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for this disability.  In this respect, 
the veteran has consistently denied any vomiting with his 
ulcer, and he has never been described as malnourished.  
Further, the veteran has not, during the pendency of this 
claim, sought on-going clinical treatment for his ulcer.  
While the veteran has reported the use of antacids for this 
disability, the level of severity does not rise to the level 
to warrant a compensable evaluation.

B.  Bilateral Hearing Loss

The veteran's central contention is that the current 10 
percent disability evaluation assigned his service connected 
bilateral hearing loss does not adequately contemplate 
current manifestations.  

In December 1995, as a result of his claim for service 
connection, the veteran was provided a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
60
65
LEFT
10
30
50
65
60

Speech audiometry revealed speech recognition ability of 80 
percent bilaterally.  The average pure tone threshold in the 
right ear was 49 decibels and 51 decibels in the left ear.

In July 1996, the veteran testified about the severity of his 
bilateral hearing loss before an RO hearing officer.  The 
veteran stated that he has been given an apparatus to use 
with the telephone to amplify voices without the use of a 
hearing aid.  In addition, the veteran stated that he 
sometimes had difficulties with conversations.

In October 1996, the veteran was provided a VA ear disease 
examination.  The veteran had complaints of bilateral hearing 
loss and tinnitus, and the examiner noted the use of hearing 
aids.  An audiological test was not performed.

The Board notes that in evaluating service connected hearing 
loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this 
claim, the veteran exhibits level III hearing in his right 
ear, and level IV hearing in his left ear, applying the 
results of his December 1995 VA audiological examination to 
38 C.F.R. § 4.87, Tables VI and VII.  Such is evaluated as 10 
percent disabling for VA compensation purposes.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6101 
(1998).

Accordingly, the Board concludes that a higher evaluation for 
the veteran's bilateral hearing loss is not warranted.  The 
Board acknowledges the veteran's contentions that his hearing 
loss has caused difficulty.  However, as noted above, service 
connected hearing loss is measured using a mechanical 
application of the rating schedule, and in this case, the 
veteran's hearing manifests no more than the criteria for a 
10 percent rating.







C. Tinnitus

An October 1993 entry into service medical records reflects a 
relevant medical history of noise exposure while in Vietnam.  
The service clinician appears to have accepted the veracity 
of that history, and the veteran was diagnosed with bilateral 
hearing loss and tinnitus.  The history is consistent with 
that provided in February 1988.

As a result of his claim for service connection, the veteran 
was afforded a VA audiological examination in December 1995.  
He reported constant bilateral tinnitus, which sounded like a 
high-pitched ring, with a moderate affect on daily 
communication.

In July 1996, the veteran was provided a hearing before an RO 
hearing officer.  The veteran stated that as part of his 
duties in Vietnam he served as a door gunner on a helicopter.  
He further testified that in that capacity he fired a lot of 
automatic weapons.  Finally, the veteran stated that he did 
not have tinnitus prior to his service in Vietnam.

In October 1996, the veteran was provided a VA ear disease 
examination.  The veteran reported that his tinnitus 
originated during his service in Vietnam, due to exposure to 
explosives.  Tinnitus was diagnosed.  

Relevant regulatory authority provides that a 10 percent 
evaluation, the highest schedularly, is warranted for 
persistent tinnitus that is the result of acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  In light of 
the above, the Board finds that a 10 percent evaluation for 
tinnitus is warranted.  Towards this end, the Board notes 
that the veteran has regularly reported to both service 
clinicians and VA examiners that he was exposed to acoustic 
trauma during his service in Vietnam.  A review of the 
resulting reports does not reflect that any have doubted the 
veteran's credibility, nor that any have discounted acoustic 
trauma as the cause of his tinnitus.  Indeed, looking at the 
above medical evidence, the Board would note that acoustic 
trauma in Vietnam was consistently noted to be relevant 
history.  Thus, in evaluating the above in context, the Board 
finds that the veteran's service connected tinnitus was a 
result of acoustic trauma, and hence, the criteria for a 10 
percent evaluation for such have been met.

D. Peyronie's Disease

As a result of his initial claim for service connection for 
this disorder, the veteran was provided a VA examination in 
December 1995.  The veteran informed the examiner that his 
Peyronie's Disease was diagnosed in 1993.  At that time, the 
veteran's non-erect penis appeared normal.  It is unclear 
from the report if the veteran's Peyronie's Disease was then 
noted to be present on erection or if the veteran reported 
such only by history.  

In July 1996, the veteran gave testimony before an RO hearing 
officer.  The veteran went into some detail about this 
problem, in which a detailed recitation of such is not 
required here.  In any event, the veteran did state that at 
one time his penis curved at a 45-degree angle.  

In October 1996, the veteran was again provided a VA 
examination.  The veteran informed the examiner that about 
one and a half years prior to his retirement he noticed an 
upward curvature of his penis, leading to voiding and sexual 
difficulties.  The veteran stated that he was only able to 
obtain one half of his previous erection.  The examiner 
commented that the veteran was not totally impotent.

Relevant regulatory authority provides that a 20 percent 
evaluation is warranted for a deformity of the penis with a 
loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 
7522 (1998).  That evaluation is the highest available under 
the schedular criteria.  In light of the above medical 
evidence, the Board finds that the veteran's symptomatology 
best approximates the criteria for a 20 percent evaluation.  
See generally, 38 C.F.R. § 4.7 (1998).  In this respect, it 
is not an issue in dispute that the veteran's penis is 
deformed.  While it is unclear from VA examination reports if 
the veteran's erectile function was objectively seen to have 
been reduced or that the veteran merely reported a reduction, 
it would seem no one doubted the veteran's statements.  Thus, 
the Board finds that the symptomatology attributable to this 
disorder best approximates the criteria for a 20 percent 
evaluation under Diagnostic Code 7522.

E.  Headaches

The veteran's June 1995 retirement examination report noted 
that the veteran reported headaches that began during his 
service in Europe.  The examining physician then commented 
that he thought that such was as a result of muscle tension 
from degenerative joint disease.  

In December 1995, as a result of his claim for service 
connection, the RO afforded the veteran a VA general medical 
examination.  The veteran reported occipital headaches that 
began in 1984, which were aggravated by head movements and 
head flexion.  The veteran reported taking Motrin, Aspirin 
and Tylenol, although it is unclear from the VA examination 
report if such analgesics were used to relieve headache pain 
or were used to relieve one of many service connected 
orthopedic disorders.  The examiner stated that the veteran's 
pupils were equal, round and reacted to light, and that 
ocular movements were intact.  Optic fundi appeared normal, 
with no arteriovenous nicking, hemorrhages, exudate or 
papilledema.  Cranial nerves were intact.  The examiner 
further stated that the veteran did not describe migraines, 
as he did not have any tics, paramyoclonus, chorea or 
choreiform movements, nor did the veteran display impaired 
strength or coordination.  There was no tremor, and the 
examiner summarized that the veteran did not have a 
neurological disorder.  

In July 1996, the veteran was provided a hearing before an RO 
hearing officer.  The veteran testified that he has headaches 
continuously, particularly with stress.  The veteran 
continued that he took over-the-counter medication, such as 
Motrin, and that sometimes medication did not help.  The 
veteran also related that during service he received stress 
counseling to relieve headaches.

The RO has found that the veteran's headaches are not 
disabling to the degree to warrant a compensable evaluation, 
by analogy, under Diagnostic Code 8199-8100.  A 10 percent 
evaluation is warranted for migraine headaches under 
Diagnostic Code 8100 that are manifested by characteristic 
prostrating attacks averaging one every two months over the 
last several months.  More severe manifestations would lead 
to higher evaluations, but less frequent attacks warrant the 
current non-compensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100 (1998).

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for 
headaches.  In this regard, while the veteran testified that 
he took analgesics for his headaches, there is no evidence 
that would reflect that the veteran's headaches are truly 
prostrating.  The veteran did not report that he had to rest 
often in order to control headaches, nor did he report 
regular treatment for headaches.  In fact, the examiner who 
conducted the December 1995 VA examination noted an absence 
of tics, paramyoclonus, chorea or choreiform movements, and 
the examiner certainly did not characterize the veteran's 
complaints of headaches as prostrating.  While the veteran no 
doubt has headaches that are uncomfortable at times, the 
Board must find, in light of the above evidence, that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for headaches.

F.  Conclusion

The Board notes the Court holding in Fenderson v. West.  In 
that case, as here, the veteran appealed the disability 
evaluation initially assigned at the time of the grant of 
service connection.  However, in that claim, the veteran 
asserted, and apparently the record did not contradict, that 
a higher evaluation was warranted for at least part of the 
period in which the claim was pending, due to a fluctuation 
in symptomatology.  In this claim, examiners have noted 
substantially the same level severity attributable to the 
veteran's duodenal ulcer, bilateral hearing loss, tinnitus, 
Peyronie's Disease and headaches.  Thus, "stepped" 
evaluations are not warranted for any of these service-
connected disabilities.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board would 
point out, however, that in Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to award an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  In the instant case, however, there has been no 
showing that the disabilities under consideration have caused 
marked interference with employment (beyond that contemplated 
in the rating schedule), necessitated frequent periods of 
hospitalization or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for diverticulosis/diverticulitis is 
granted.

Service connection for degenerative disk disease of the 
lumbar spine is granted.

Service connection for a chronic ear disorder is denied.

A compensable evaluation for a duodenal ulcer is denied.

A disability evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

Subject to the laws governing monetary payments, a 10 percent 
disability evaluation is granted for tinnitus.

Subject to the laws governing monetary payments, a 20 percent 
disability evaluation is granted for Peyronie's Disease.

A compensable evaluation for headaches is denied.


REMAND

Service connection may be presumed for arteriosclerosis, 
cardiovascular-renal disease, endocarditis (including all 
forms of valvular heart disease), and myocarditis if such 
become manifest to a compensable degree within one year 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(1998).  

In December 1995, the RO afforded the veteran a VA 
examination.  At the time of his general medical examination, 
the veteran's pulse was occasionally premature when he was 
supine, but not when sitting.  A Grade 1/6 systolic murmur 
was also noted.  The veteran also had complaints of 
epigastric pain with exertion, with relief by rest.  The 
examiner, commenting on the veteran's middle age and 
appearance, stated that the veteran's complaints may possibly 
be attributable to angina pectoris from coronary artery 
disease.  The veteran was scheduled for a cardiac work-up.

That work-up was performed the following month, in January 
1996.  Possible coronary artery disease was one possible 
diagnosis, with exercise-induced ischemia as another possible 
diagnosis.  These diagnoses were made by physical examination 
and upon a history provided by the veteran.  However, a 
cardiac catheterization found a normal LV systolic function 
and normal coronary arteries, with no focal vasospasm with 
methergine.  Conversely, a radiological impression from that 
work-up noted a small focal defect in the inferior wall close 
to the septum, showing redistribution on rest, suggestive of 
ischemia.  The thallium exercise test noted perfusion defects 
in the inferobasal and septal myocardium, with reperfusion 
during the redistribution phase.  A positive stress thallium 
test and a reversible inferobasal and septal ischemia were 
diagnosed.  Likewise, the EKG was abnormal.  

It is unclear from the above medical evidence what 
cardiovascular disorder or disorders that the veteran 
actually has.  While at least one VA examiner gave a 
diagnosis of coronary artery disease, such does not appear to 
have been confirmed by cardiac catheterization.  Other 
cardiovascular diagnoses are also contained in the January 
1996 work-up.  As a full cardiac work-up, including the 
performance of fairly invasive procedures, has already been 
performed, the Board does not believe that further 
examination of the veteran is necessary.  However, 
clarification and explanation of the veteran's various 
cardiovascular diagnoses should be made by an appropriate 
examiner.

As to the veteran's bilateral knee disorders, the Board notes 
that a VA General Counsel Precedent Opinion provides for 
multiple ratings for arthritis under Diagnostic Code 5003-
5010 (for degenerative and posttraumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability).  VAOPGCPREC 23-97 (issued July 1, 
1997).  That opinion, summarizing case and statutory law, 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  In that Opinion, it was noted that when a knee 
disorder is already rated under Diagnostic Code 5257, a 
veteran must also have limitation of motion under either 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.

The veteran's service medical records are replete with 
diagnoses of degenerative changes of the knees.  A detailed 
discussion of each diagnosis is not needed here.  
Nevertheless, the VA examinations provided the veteran during 
this claim do not reflect a confirmed diagnosis of arthritis 
on X-ray.  The veteran's service connected chondromalacia of 
the knees has been evaluated by the RO under Diagnostic Code 
5257, which uses the level of instability as the criteria in 
which to evaluate the level of service connected disability.  
Nonetheless, as noted above, a separate rating can also be 
obtained for arthritis, which is evaluated using range of 
motion studies.  In light of the above, the Board finds that 
another VA examination, to determine whether the veteran 
currently has degenerative changes in the knees, and to 
ascertain range of motion in the knees, is required.

Thus, these claims are REMANDED to the RO for the following 
actions:

1.  The RO is requested to refer the 
entire record to an appropriate VA 
physician and request an opinion as to 
the most appropriate diagnosis or 
diagnoses of any of the veteran's 
cardiovascular disorder(s) identified in 
January 1996.  The complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
VA physician during review of the 
evidence.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
severity of his chondromalacia of the 
left and right knees.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but should include X-
rays of the knees, range of motion 
studies, and tests to determine the 
presence or absence of laxity or 
instability.  The examiner is requested 
to review all pertinent records 
associated with the claims file and then 
offer comments and an opinion as to the 
severity of the veteran's chondromalacia 
of the left and right knees.  In 
particular, the examiner is requested to 
specifically comment as to whether the 
veteran has degenerative changes in the 
knees, particularly in light of the 
repeated in-service diagnoses of such.  
In addition, the examiner is requested to 
comment on the presence or absence of 
objective evidence of pain on motion, as 
well as the presence or absence of muscle 
atrophy.  The examiner is also requested 
to explain the significance of each 
finding.  The complete rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
examiner for review.

3.  Thereafter, the veteran's claims for 
service connection for heart disease and 
for increased evaluations for bilateral 
knee disorders are to be readjudicated by 
the RO, which is to also consider the 
possible applicability of VAOPGCPREC 23-
97.  Unless the benefits sought are 
granted in full, the veteran and his 
representative are to be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit to the RO any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


